Citation Nr: 0633347	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-31 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for kidney cancer. 

2. Entitlement to service connection for a right knee 
disorder. 

3. Entitlement to service connection for bilateral hearing 
loss. 

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1969 to August 1971.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The veteran sought a 
videoconference hearing before a Veterans Law Judge.  He 
failed to appear for such hearing scheduled in July 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required.


REMAND

The veteran was a wheeled vehicle mechanic in service (and 
likely had significant noise exposure in his military 
duties).  On June 1972 National Guard service examination 
(shortly after service) audiological evaluation found 
defective hearing at "500 cps."  He has not been afforded a 
VA examination to determine whether he now has hearing loss 
by VA standards and/or tinnitus that may be service related.  
Such examination is necessary.  See 38 C.F.R. § 3.159.

The veteran also seeks service connection for his 
postoperative kidney cancer based on a theory that the 
disease is related to his Agent Orange exposure in Vietnam.  
The only medical evidence currently of record with regard to 
the kidney cancer consists of a clinical notation that the 
veteran had his left kidney removed due to a malignant tumor.  
Such evidence is inadequate for an informed determination on 
the matter at hand; clearly there is evidence outstanding 
that may contain pertinent information.

Regarding the right knee, the veteran alleges he injured the 
knee during basic training and received treatment at the 
"dispensary/BAS" and that he received subsequent treatment 
for his right knee in 1970 and 1971 when he was assigned to 
the 23rd Medical Unit in Vietnam.  He said he would often get 
looked at by one of the doctors or registered nurses assigned 
to the unit, and was advised to stay off his leg and 
restricted to light duty.  On August 1971 service separation 
examination, the veteran noted no complaints or findings 
related to a right knee disability.  The RO sought the 
veteran's SMRs in June 2002.  An October 2002 response from 
the National Personnel Records Center (NPRC) reported it was 
unable to locate the requested records and concluded that 
they did not exist, that the NPRC did not have them, and that 
further efforts to locate them would be futile.  Since the 
veteran's records could not be located, VA had a heightened 
duty to assist him in developing his claims.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  As the veteran had Texas 
National Guard service following his discharge from active 
duty in August 1971, in January 2003 the RO sought the 
veteran's service medical records from the Adjutant General, 
Texas National Guard.  The Adjutant General responded with 
records which included a service entrance examination report, 
a service separation examination report (when physical 
examination revealed normal lower extremities and associated 
history included the veteran's denial of knee problems), and 
an immunization record, all negative for any mention of knee 
problems.  

Significantly, August 2002 VCAA notice to the veteran advised 
him that to establish service connection for a disability 
there must be evidence of an injury in service, of a current 
disability, and of a relationship between the current 
disability and the injury in service.  The veteran has not 
submitted any evidence showing a medical diagnosis of current 
right knee disability or any evidence suggesting that a 
current right knee disability might be related to the 
veteran's service.  Nevertheless, the Quality Review Section 
of the Board reviewed this claim and determined that proper 
analysis of this claim was to conclude that service medical 
records were not of record, but missing, and further 
determined (citing Dixon v. Derwinski, 3 Vet. App. 261 
(1992)) that the heightened duty to assist in this case 
included notifying the veteran that he could submit 
alternative forms of evidence, to include "buddy 
statements," to establish that he had a knee injury/knee 
disability in service.  The Quality Review Section indicated 
that a failure to follow this analysis and procedure would be 
critical error.  Consequently, this matter must also be 
remanded, as suggested, for notice to the veteran.  

Accordingly, the case is REMANDED for the following:

1.  The RO should advise the veteran of 
alternative forms of evidence he may 
submit to support his claim seeking 
service connection for a right knee 
disorder, specifically to establish that 
he sustained a knee injury or had a knee 
disability in service.  Such alternative 
forms of evidence include, but are not 
limited to, statements from service 
medical personnel, statements from 
service comrades, or letters written or 
photographs taken while the veteran was 
in service.  The RO should also arrange 
for any further development suggested by 
the veteran's response to this notice. 

2.  The veteran should be asked to 
identify the treatment providers who 
discovered he had kidney cancer and 
provided treatment for the disease, 
including surgical removal of the left 
kidney, and to provide any releases 
necessary for VA to obtain records from 
the providers.  The RO should secure 
complete records pertaining to the 
diagnosis of, and surgery for, the 
veteran's kidney cancer from the 
identified sources, including pathology 
reports for the tumor removed. 

3.  The RO should arrange for the veteran 
to be scheduled for a VA audiological 
evaluation (with audiometric studies) to 
determine whether he has a hearing loss 
disability by VA standards and/or 
tinnitus, and, if so, whether such 
disability(ies) is/are related to his 
service (and specifically noise exposure 
therein).  The veteran's claims file must 
be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide an opinion 
whether it is at least as likely as not 
(50% or better probability) that any 
current hearing loss and tinnitus are 
indeed related to the veteran's service 
rather than to any intervening causes.  
The examiner must explain the rationale 
for all opinions given.  

4.  The RO should then readjudicate these 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


